Citation Nr: 0101358	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-40 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for dizziness, claimed 
as due to undiagnosed illness pursuant to 38 C.F.R. § 3.317 
(2000).

2.  Entitlement to service connection for nausea, claimed as 
due to undiagnosed illness pursuant to 38 C.F.R. § 3.317 
(2000).

3.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness pursuant to 38 C.F.R. § 3.317 
(2000).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran's service records indicate that he served on 
active duty from June 1962 to June 1992, with service in 
Southwest Asia from February 1991 to May 1991 in support of 
Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 1995 and 
December 1995 by the Atlanta, Georgia, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which, in their 
aggregate, denied the veteran's claims for service connection 
for dizziness, nausea and fatigue due to undiagnosed illness, 
pursuant to 38 C.F.R. § 3.317.

Documents associated with the present claim indicate that the 
veteran's original claims folder with his service medical 
records was lost by VA in the course of the appeal.  The 
rebuilt claims file contains documents indicating that the RO 
had transferred the veteran's original file to the VA Medical 
Center (VAMC) in Lake City, Florida, in December 1997.  The 
Lake City VAMC, in turn, transferred the file to the VAMC in 
Gainesville, Florida, for a specialist examination.  However, 
the file was apparently lost in transit as the Gainesville 
VAMC indicated that it had never received the file.  VA had 
conducted an exhaustive search for the missing claims file 
but was unsuccessful and the original file has been deemed 
lost.  Copies of the RO decisions on appeal were obtained and 
associated with the rebuilt claims folder and these identify 
and present general descriptions of the particular 
evidentiary documents which were reviewed by the RO in 
arriving at its conclusions.  The Board acknowledges that the 
veteran has made requests on several occasions during the 
appeal to be provided with copies of his service medical 
records to bolster his contentions. Regretfully, the 
veteran's service medical records were lost with the original 
claims folder and thus VA is unable to honor his request.  
The file contains correspondence from the RO dated in June 
1998 notifying the veteran of this situation.

 
FINDINGS OF FACT

1.  The veteran's subjective complaint of dizziness, to 
include as being due to undiagnosed illness, is not shown to 
be of service onset or otherwise related thereto.

2.  The veteran's subjective complaint of nausea, to include 
as being due to undiagnosed illness, is not shown to be of 
service onset or otherwise related thereto.


CONCLUSIONS OF LAW

1.  The veteran's subjective complaint of dizziness, to 
include as being due to undiagnosed illness, was not incurred 
in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.317 (2000).

2.  The veteran's subjective complaint of nausea, to include 
as being due to undiagnosed illness, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1117 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.317 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was born in February 1942 and is 58 years old at 
the time of this appeal.  He is presently service-connected 
for multiple orthopedic and systemic disabilities, including 
arthritis of the thoracolumbar spine and gastritis, 
duodenitis, esophagitis and hiatal hernia.  

The veteran's rebuilt claims folder contains medical records 
from private and VA sources and also reports of post-service 
treatment and examination at military hospitals for the 
period from 1995 to 1999.  In addition to showing that he 
received treatment on several occasions for symptoms related 
to his back and upper gastrointestinal disability, these 
records also show that he received treatment over this period 
for subjective complaints of occasional dizziness, nausea and 
decreased energy.  However, the file also contains medical 
reports from the same period in which he denied experiencing 
symptoms of dizziness and nausea.

The report of a Gulf War Illness examination, conducted at 
Moody Air Force Base during the period from November - 
December 1996, shows that the veteran reported experiencing 
dizzy spells and stomach problems which he believed to have 
begun during his military service in Southwest Asia.  
According to the veteran, the dizziness and gastric symptoms 
have persisted ever since his separation from service.  His 
blood pressure at the time of this examination measured 
156/86.  Following clinical evaluation, the examining 
physician presented several diagnoses and commentaries which, 
in pertinent part, show that the veteran's dizziness was most 
likely secondary to orthostatic hypertension and that his 
indigestion was associated with his history of peptic ulcer 
disease and possible gastroesophageal reflux.  

On medical examination of the veteran in March 1999, no 
symptoms which included vomiting were reported by him, nor 
were any motor-sensory deficits noted on clinical evaluation.  

The transcript of a June 1999 RO hearing shows that the 
veteran testified, essentially, that he had chronic 
gastrointestinal problems due to an ulcer and hiatal hernia.  
He also reported that he had been prescribed medication, 
identified as Neurontin, to treat his complaints of dizziness 
and nausea, and that the medication appeared to partially 
control these symptoms.  The veteran contended that these 
symptoms were due to an undiagnosed illness.   

At a November 2000 RO hearing before the undersigned 
traveling Board Member, the veteran and his spouse presented 
oral testimony in support of his claim.  According to the 
veteran, he served in Southwest Asia as a logistics officer 
and was stationed approximately one mile away from the 
Kuwaiti border at a facility which operated within sight of 
oilfields which had been set ablaze by Iraqi forces during 
the Gulf War.  He reported that he handled the old and soiled 
uniforms of hundreds of American servicemen in the process of 
preparing these used garments for disposal.  He speculated 
that he was exposed to something which had caused him to 
develop an undiagnosed illness, manifested by dizziness, 
nausea and fatigue, while performing his duties at his 
particular location during the Gulf War.  He reported that he 
went on sick call on several occasions with complaints of 
dizziness and fatigue during service in Southwest Asia.  He 
stated that he continued to experience these symptoms all the 
way to the present time and that his post-service physicians 
were unable to find any medical explanation for them.  The 
veteran's spouse testified that she remembered that he had no 
problems with chronic dizziness, nausea or fatigue prior to 
his deployment to Southwest Asia, but that she first observed 
these symptoms as a persistent phenomenon following his 
return home from the Gulf War.  She stated that spicy foods 
aggravated his nausea.      




II. Analysis

The Board finds that all relevant facts have been properly 
developed with respect to the claims of service connection 
for dizziness and nausea, including as due to undiagnosed 
illness, and no further assistance to the veteran is required 
to comply with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  (The claim of 
entitlement to service connection for fatigue will be 
addressed in the remand portion of this decision.)  Copies of 
treatment records have been obtained and the veteran has been 
examined by VA or otherwise provided with an appropriate 
examination to investigate Gulf War Illness for the 
aforementioned claimed disabilities at issue.  As previously 
noted, the veteran's service medical records were lost with 
his original claims file and could not be recovered despite 
an exhaustive search by VA.  The loss is regrettable, but as 
all efforts were expended to recover them to no avail, a 
remand for yet another attempt to obtain these lost records 
would be futile.  The veteran has been duly apprised of this 
situation in correspondence dated in June 1998.  The claims 
for compensation for dizziness and nausea are thus ready for 
appellate review.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999)  (There is a breach of the duty to assist when VA 
fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency.)

With respect to the disabilities at issue, the veteran is 
claiming service connection for dizziness and nausea both on 
a direct basis as well as on the basis of his having served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Service connection may be granted for 
disability which is either incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  As to such latter basis, 
service connection may be established for chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117.

The regulations in 38 C.F.R. § 3.317 provide further 
guidance, stating that VA shall pay compensation to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, the 
pertinent ones listed in 38 C.F.R. § 3.317(b) (2000) as 
fatigue, neurological signs or symptoms, neurophysiological 
signs or symptoms, sleep disturbances, and gastrointestinal 
signs or symptoms, provided that such disability became 
manifest either during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and the disabilities claimed to 
be due to undiagnosed illness cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory tests.  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities which have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

However, compensation shall not be paid under this section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

38 C.F.R. § 3.317(c) (2000)

The veteran's essential assertion with respect to dizziness 
and nausea is that he experienced these symptoms while he was 
stationed in the Persian Gulf, and that these continued to 
the present time.  In this regard, though the service medical 
records pertaining to the veteran's period of deployment in 
the Persian Gulf were lost, the post-service medical records 
from 1995 to 1999 show that the aforementioned symptoms 
manifested themselves intermittently throughout this period, 
as some treatment records show that he reported having these 
symptoms, while others show that he denied experiencing the 
claimed symptoms for that particular date.  However, when he 
was examined in November - December 1996 for purposes of 
investigating his Gulf War Illness claim, the examining 
physician attributed the veteran's dizziness as being most 
likely related to the veteran's orthostatic hypertension.  
Given such an opinion, then, the Board is constrained to 
conclude that service connection for dizziness due to 
undiagnosed illness must be denied.  Further, the medical 
evidence as a whole does not show that the veteran's 
complaints of nausea are a manifestation of a separate 
disabling condition due to undiagnosed illness, rather than a 
symptom related to his service-connected gastric disability 
(diagnostically rated as gastritis, duodenitis, esophagitis 
and hiatal hernia).  

Even if it were conceded that the veteran's complaints of 
dizziness and nausea comprised a disability per se, these 
symptoms have not been otherwise attributed to military 
service by a medical professional.  In view of such 
consideration, the veteran's claims for service connection 
for these complaints on a direct basis must be denied.  

To the extent that the veteran and his spouse assert in their 
oral testimony and written statements in support of the 
claims that, based on their own authority and personal 
knowledge of medicine, the dizziness and nausea which affect 
the veteran are per se disabilities which either had their 
onset during service or are otherwise attributable to an 
undiagnosed illness or illnesses, because they do not possess 
formal medical training, they lack the expertise to comment 
upon medical observations or to present medical diagnoses or 
etiological opinions.  Therefore, their statements in this 
regard are entitled to no probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).


ORDER

The claim of service connection for dizziness, to include as 
being due to undiagnosed illness, is denied.

The claim of service connection for nausea, to include as 
being due to undiagnosed illness, is denied.


REMAND

A transcript of an August 1996 RO hearing shows that the 
veteran's representative cited a VA medical examination 
report, dated in May 1993, in which he had been diagnosed 
with anemia of unknown cause.  None of the medical records 
associated with the veteran's claims folder presented a 
diagnosis of chronic fatigue syndrome.  He was noted to have 
displayed excellent exercise capacity on cardiovascular 
evaluation in December 1996.  Additionally, the findings of 
his sleep study which was conducted in August 1998 at Fort 
Gordon, Georgia, were within normal limits with snoring being 
his only diagnosis.  The transcript of a June 1999 RO hearing 
shows that the veteran testified, in pertinent part, that he 
had previously been informed by his treating physicians that 
he had anemia.  The veteran's lay witness provided 
corroborative testimony which indicated that he experienced 
persistent symptoms of fatigue ever since his return from 
service in Southwest Asia.

In view of the aforementioned, and in light of the provisions 
of the 38 C.F.R. § 3.317 and the Veterans Claims Assistance 
of Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, the 
Board finds that the claim of service connection for fatigue 
requires a remand for additional development.  Specifically, 
to resolve this issue a medical examination should be 
conducted in order to determine whether or not the veteran 
currently has anemia or other diagnoses to which his 
complaints of chronic fatigue may be attributed.  The 
physician who conducts the examination should also provide a 
nexus opinion as to whether it is as likely as not that the 
veteran's fatigue is due to service or to an undiagnosed 
illness related to service.

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, both VA 
and private, whom he identifies as having 
treated him for anemia or fatigue since 
his separation from active duty in June 
1992.  After securing the necessary 
releases pursuant to 38 C.F.R. § 3.159 
(2000), the RO should obtain these 
records.  These records should include, 
but are not limited to, those VA medical 
reports dated in May 1993, identified by 
the veteran's representative at the 
August 1996 hearing, and any other 
medical records which purport to show a 
diagnosis of anemia.  

2.  The veteran should be afforded a VA 
general medical examination to determine 
whether or not he currently has a 
diagnosis of anemia.  All tests deemed 
appropriate by the examiner should be 
conducted.  The claims folder should be 
made available to the examiner for review 
before the examination.  Following the 
examination: 

(a.)  The examining physician 
should present an opinion 
addressing whether the veteran's 
fatigue is attributable to a 
diagnosable medical condition .

(b.)  If the examiner determines 
that the veteran's fatigue is not 
attributable to a diagnosable 
medical condition, he should 
present an opinion addressing 
whether it is as likely as not that 
the fatigue is attributable to an 
undiagnosed illness.


3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  If the claim sought on appeal for 
service connection for fatigue, including 
as due to undiagnosed illness, remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	

__________________________
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

